 Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 1 of 7




                  UN
                   ITEDSTATESDISTRICTCOURT
                 SOUTHERNDISTR
                             ICT OFNEWYORK
STATEOFNEWYORK,C ITYOFNEWYORK ,
STATEOFCONNECT
             ICUT ,andSTATEOF
VERMONT
      ,
             P
             lain
                ti
                 ffs
                   ,
      v.

UNITEDSTATESDEPARTMENTOFHOMELAND
SECUR ITY;CHADF  . WOLF ,inh  i
                              soffi
                                  cialcapac
                                          itya
                                             s
Ac
 tingS ec
        retaryofth
                 eUn itedSta
                           t e
                             sD epartmentof         CIV
                                                      ILACT IONNO.
HomelandSecuri
             ty;UN  ITEDSTATESC   ITIZENSH IP       19Civ
                                                        .07777(GBD
                                                                 )
ANDIMM  IGRAT  IONSERV  ICES ;KENNETHT   .          (OTW )
CUCC INELL II
            I,inh isof
                     fic
                       ialcapa c
                               ityasA c
                                      ting
D
irectorofU n
           itedSta
                 tesCiti
                       zenshipandImm igrat
                                         ion
Se
 r v
   ices;andUN ITEDSTATESOFAMER      ICA,
                  Defendan
                         ts.

MAKETHEROADNEWYORK  ,AFRICAN
SERVICESCOMMITTEE
                ,ASIANAMER ICAN
FEDERATION
         ,CATHOLICCHARITIES
COMMUN ITYSERV
             ICES
                ,andCATHOLICLEGAL
IMMIGRATIONNETWORK,INC
                     .,

              P
              lain
                 tif
                   fs
                    ,
  v
  .
                                                    CIV
                                                      ILACT IONNO.
KENCUCC   INELL I
                ,inh i
                     soff
                        icialc
                             apac
                                ityasA c
                                       ting         19Civ
                                                        .07993(GBD
                                                                 )
D
irectorofU n
           itedSta
                 tesCit
                      izensh
                           ipandImmigrat
                                       ion          (OTW )
Se
 rvices;UN ITEDSTATESC   ITIZENSHIP &
IMM  IGRAT IONSERV  ICES;CHADF . WOLF ,inhi
                                          s
o
ff
 icialcapacit
            ya sAct
                  ingSecre
                         taryofHomeland
Se
 curity;andUN ITEDSTATESDEPARTMENTOF
HOMELANDSECUR     ITY,

              D
              efe
                nda
                  nts
                    .


                          JO
                           INTSTATUSLETTER

            Pu
             rsu
               anttoth
                     isCou
                         rt
                          ’so
                            rde
                              rsda
                                 tedO
                                    ctob
                                       er23
                                          ,2020
                                              ,Ma
                                                keth
                                                   eRoad

N
ewYo
   rk,e
      tal.v
          .Cu
            ccin
               el
                li
                 ,eta
                    l.
                     ,No.19C
                           iv.7993(GBD
                                     )(OTW
                                         )(“
                                           MRNY”
                                               )ECF

N
o.264&265;S
          tat
            eofN
               ewYo
                  rk,e
                     tal
                       .v.U
                          .S
                           .De
                             p’to
                                fHom
                                   elandS
                                        ecu
                                          ri
                                           ty
                                            ,eta
                                               l.,19-
Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 2 of 7




c
v-7777(GBD
         )(OTW
             )(“
               Sta
                 teo
                   fNewYo
                        rk”
                          )ECFN
                              o.236 &237,th
                                          epa
                                            rt
                                             ies
                                               ,bya
                                                  nd

th
 roug
    hth
      eirr
         esp
           ect
             ivecoun
                   sel
                     ,he
                       rebysubm
                              itth
                                 isjo
                                    ints
                                       ta
                                        tusl
                                           ett
                                             ertoid
                                                  ent
                                                    ifyd
                                                       ispu
                                                          ted

i
ssu
  esr
    ega
      rdingd
           isc
             ove
               rya
                 ndr
                   epo
                     rtonde
                          fend
                             ant
                               s’p
                                 rog
                                   res
                                     sreg
                                        ard
                                          ingth
                                              epr
                                                ivi
                                                  leg
                                                    elog
                                                       .

I
.    D
     ispu
        tesC
           onc
             ern
               ingIn
                   it
                    ialD
                       isc
                         losu
                            res

          O
          nOc
            tob
              er23
                 ,2020
                     ,th
                       isCou
                           rti
                             ssu
                               edas
                                  che
                                    dul
                                      ingo
                                         rde
                                           r,MRNY ECF

N
o.264
    ;Sta
       teo
         fNewYo
              rkECFN
                   o.236(
                        the“S
                            che
                              dul
                                ingO
                                   rde
                                     r”)
                                       ,re
                                         qui
                                           ringth
                                                epa
                                                  rt
                                                   ies

toe
  xch
    ang
      ein
        it
         iald
            isc
              losu
                 resbyN
                      ovemb
                          er6
                            ,2020
                                .Th
                                  eSc
                                    hedu
                                       lingO
                                           rde
                                             rdi
                                               rec
                                                 ted

de
 fend
    ant
      stof
         ileab
             rie
               fbyc
                  los
                    eofbu
                        sin
                          essonO
                               ctob
                                  er26
                                     ,2020i
                                          fth
                                            eyin
                                               tend
                                                  edto

oppo
   seth
      epr
        odu
          ct
           iono
              fin
                it
                 iald
                    isc
                      losu
                         res
                           .Id
                             .De
                               fend
                                  ant
                                    scho
                                       seno
                                          ttof
                                             ilesu
                                                 chab
                                                    rie
                                                      f.

          O
          nNov
             emb
               er6
                 ,2020
                     ,th
                       epa
                         rt
                          iese
                             xch
                               ang
                                 edin
                                    it
                                     iald
                                        isc
                                          losu
                                             respu
                                                 rsu
                                                   ant

toth
   eSc
     hedu
        lingO
            rde
              r.I
                nth
                  eirin
                      it
                       iald
                          isc
                            losu
                               res
                                 ,pl
                                   ain
                                     ti
                                      ffsc
                                         oll
                                           ect
                                             ive
                                               lyid
                                                  ent
                                                    if
                                                     ied2
                                                        7

p
erson
    slik
       elytoh
            aved
               isc
                 ove
                   rab
                     lein
                        form
                           ationa
                                ndp
                                  rov
                                    ide
                                      dde
                                        scr
                                          ipt
                                            ion
                                              sandlo
                                                   cat
                                                     ion
                                                       s

o
fpo
  ten
    tia
      llyr
         ele
           van
             tdo
               cum
                 ent
                   s.S
                     eeE
                       xs.A&B
                            .De
                              fend
                                 ant
                                   s,inth
                                        eirin
                                            it
                                             ial

d
isc
  losu
     res
       ,st
         ate
           dth
             atth
                ey“
                  hav
                    eno
                      tid
                        ent
                          if
                           iedanyind
                                   ividu
                                       alsl
                                          ike
                                            lytoh
                                                ave

d
isc
  ove
    rab
      lein
         form
            ationth
                  atde
                     fend
                        ant
                          smayu
                              setosuppo
                                      rtth
                                         eird
                                            efe
                                              nse
                                                sinth
                                                    is

a
ct
 ion
   .”E
     x.Ca
        t2.D
           efe
             nda
               ntsf
                  urth
                     ers
                       ta
                        tedth
                            at“
                              [a]
                                tth
                                  ist
                                    ime
                                      ,De
                                        fend
                                           ant
                                             sexp
                                                ectto

r
elyonth
      eadm
         ini
           str
             at
              iver
                 eco
                   rdtosuppo
                           rtth
                              eird
                                 efe
                                   nse
                                     s.”I
                                        d.

          P
          lain
             ti
              ffsh
                 avein
                     form
                        edd
                          efe
                            nda
                              ntsth
                                  atth
                                     eydono
                                          tbe
                                            lie
                                              ved
                                                efe
                                                  nda
                                                    nts
                                                      ’

in
 it
  iald
     isc
       losu
          resc
             omp
               lyw
                 ithth
                     eSc
                       hedu
                          lingO
                              rde
                                rorw
                                   ithF
                                      ede
                                        ralRu
                                            leo
                                              fCiv
                                                 il

P
roc
  edu
    re26
       (a)
         (1)
           .Iti
              sun
                cle
                  artode
                       fend
                          ant
                            swhypl
                                 ain
                                   ti
                                    ffsb
                                       eli
                                         evede
                                             fend
                                                ant
                                                  s’in
                                                     it
                                                      ial

d
isc
  losu
     resa
        red
          efi
            cie
              nt.I
                 nal
                   ett
                     ertode
                          fend
                             ant
                               s’c
                                 oun
                                   sel
                                     ,pl
                                       ain
                                         ti
                                          ffs
                                            ’coun
                                                sela
                                                   rgu
                                                     edth
                                                        at

de
 fend
    ant
      smu
        st“
          dis
            clo
              ser
                ele
                  van
                    twi
                      tne
                        sse
                          sandc
                              ateg
                                 ori
                                   eso
                                     fdo
                                       cum
                                         ent
                                           s.”I
                                              na

r
espon
    sel
      ett
        er,d
           efe
             nda
               ntse
                  xpl
                    ain
                      edth
                         at
                          ,in2000
                                ,“[
                                  t]h
                                    eRu
                                      le26
                                         (a)
                                           (1)in
                                               it
                                                iald
                                                   isc
                                                     losu
                                                        re



                                 2
Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 3 of 7




p
rov
  ision
      s[w
        ere
          ]am
            end
              ed”to
                  ,amongo
                        the
                          rth
                            ing
                              s,n
                                arr
                                  ow“
                                    [t
                                     ]hes
                                        cop
                                          eofth
                                              edi
                                                sclo
                                                   sur
                                                     e

ob
 lig
   at
    ion...toc
            ove
              ron
                lyin
                   form
                      ationth
                            atth
                               edi
                                 sclo
                                    singp
                                        artym
                                            ayu
                                              setosuppo
                                                      rti
                                                        ts

po
 si
  tion
     .”S
       eeA
         dvi
           soryComm
                  it
                   teeN
                      ote
                        sto2000Am
                                endm
                                   ent
                                     stoF
                                        ed.R
                                           .Civ
                                              .P.26
                                                  .

S
inc
  etho
     seam
        endm
           ent
             s,“
               [a]p
                  artyi
                      snolong
                            erob
                               lig
                                 ate
                                   dtod
                                      isc
                                        los
                                          ewi
                                            tne
                                              sse
                                                sor

do
 cum
   ent
     s,w
       heth
          erf
            avo
              rab
                leo
                  run
                    favo
                       rab
                         le
                          ,th
                            ati
                              tdo
                                esno
                                   tin
                                     tendtou
                                           se.”I
                                               d.;s
                                                  eea
                                                    lso

6 Moo
    re’
      sFe
        der
          alP
            rac
              tic
                e-C
                  ivi
                    l§26
                       .22(
                          2020
                             )(“T
                                he2000am
                                       endm
                                          ent
                                            sel
                                              imin
                                                 ate
                                                   dth
                                                     e

r
equ
  irem
     ent
       sth
         atth
            epa
              rt
               iesd
                  isc
                    los
                      ein
                        form
                           ationc
                                onc
                                  ern
                                    ingind
                                         ividu
                                             also
                                                rdo
                                                  cum
                                                    ent
                                                      s

th
 atm
   igh
     tbed
        etr
          ime
            nta
              ltoth
                  eirc
                     ase
                       sorth
                           atm
                             igh
                               tha
                                 veknow
                                      ledg
                                         eorc
                                            ont
                                              ain

in
 form
    ation‘
         rel
           eva
             nttod
                 ispu
                    tedf
                       act
                         sal
                           leg
                             edw
                               ithp
                                  art
                                    icu
                                      lar
                                        ityinth
                                              epl
                                                ead
                                                  ing
                                                    s,
                                                     ’ev
                                                       en

thoug
    hth
      edi
        sclo
           singp
               artyh
                   adnoin
                        ten
                          tiono
                              fus
                                ingth
                                    eind
                                       ividu
                                           alo
                                             rdo
                                               cum
                                                 entinth
                                                       e

p
res
  ent
    ationo
         fit
           sca
             se.
               ”);Ch
                   en-
                     Os
                      terv
                         .Go
                           ldm
                             an,Sa
                                 chs &Co
                                       .,114F
                                            .Supp
                                                .3d110
                                                     ,

129(S
    .D.N
       .Y.2015
             )(“Ru
                 le26
                    (a)
                      (1)
                        (A)
                          (i
                           )re
                             qui
                               resid
                                   ent
                                     if
                                      ica
                                        tiono
                                            fpe
                                              rson
                                                 sth
                                                   atap
                                                      arty

‘m
 ayu
   se’tosuppo
            rti
              tsc
                laim
                   sord
                      efe
                        nse
                          s,no
                             tev
                               ery
                                 onew
                                    ithknow
                                          ledg
                                             eabou
                                                 tth
                                                   e

sub
  jec
    tma
      tte
        r.”
          ),ob
             jec
               tion
                  sov
                    erru
                       ledb
                          y325F
                              .R.D
                                 .55(S
                                     .D.N
                                        .Y.2018
                                              );Inr
                                                  eIn
                                                    it
                                                     ial
                                        1
P
ub.O
   ffe
     ringS
         ec.L
            it
             ig.,220F
                    .R.D
                       .30
                         ,33(S
                             .D.N
                                .Y.2003
                                      ).  P
                                          lain
                                             ti
                                              ffsd
                                                 idno
                                                    tre
                                                      spond

tod
  efe
    nda
      nts
        ’le
          tte
            randh
                aveno
                    texp
                       la
                        ine
                          dwhyth
                               eyb
                                 eli
                                   evede
                                       fend
                                          ant
                                            s’in
                                               it
                                                ial

d
isc
  losu
     resa
        renon-
             comp
                lia
                  ntw
                    ithRu
                        le26o
                            rth
                              eSc
                                hedu
                                   lingO
                                       rde
                                         r.




1
 Seeal so
        ,e.g.,Cumm  ingsv.G e n
                              .M  o
                                  torsCo rp.,365F .3d944 ,954(10thCir
                                                                    .2004)
(“[A]pa r
        tyisno tobligatedtodi sc
                               losew i
                                     tness e
                                           so rdocum ents
                                                        ,w he
                                                            therfavo
                                                                   rabl
                                                                      eo r
unfavorable
          ,thatitdo esno tintendtou s
                                    e.”(citat
                                            iona ndinter
                                                       n a
                                                         lquota
                                                              tion ma
                                                                    rks
omit
   t ed))
        ;Reinsdo r
                 fv .Skec he
                           rsU .S.A.
                                   ,Inc.,296F  .R.D.604,620(C.D .Cal
                                                                   .2013)
(“[E
   ]v enifap ar
              typo  sse
                      sse sevidencere
                                    le va
                                        n ttoitscla
                                                  im sord e
                                                          fens
                                                             e s
                                                               ,thepar
                                                                     tyisnot
requ
   i r
     e dtodiscloseitund erRu le26ifthep artydo esnotintendtousetheev
                                                                   idenceto
supportitscla
            im so rd e
                     fens es
                           .”);G
                               lu c
                                  kv.A nsettAu s
                                               tral
                                                  iaL td
                                                       .,204F .R.D.217
                                                                     ,221
(D.D.C.2001 )(s ame).

                                     3
Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 4 of 7




          P
          lain
             ti
              ffsr
                 ese
                   rvea
                      llr
                        igh
                          tstos
                              eeka
                                 nor
                                   derp
                                      roh
                                        ibi
                                          tingd
                                              efe
                                                nda
                                                  ntsf
                                                     rom

c
all
  inga
     nyw
       itn
         ess
           esa
             ttr
               ia
                lina
                   ddi
                     tiontoa
                           nyo
                             the
                               rapp
                                  rop
                                    ria
                                      ter
                                        eli
                                          ef.S
                                             eeG
                                               rei
                                                 fmanv
                                                     .

G
ros
  sman &Ka
         ras
           zew
             ski
               ,PLLC,N
                     o.19
                        -CV-
                           04625(PMH
                                   ),2020 WL1659750
                                                  ,at*3

(S
 .D.N
    .Y.A
       pr.3
          ,2020
              )(l
                imi
                  tingp
                      la
                       int
                         if
                          f’se
                             vid
                               enc
                                 eatt
                                    ria
                                      ltow
                                         itn
                                           ess
                                             esanddo
                                                   cum
                                                     ent
                                                       s

r
efe
  ren
    cedind
         efe
           nda
             nts
               ’in
                 it
                  iald
                     isc
                       losu
                          resw
                             her
                               epl
                                 ain
                                   ti
                                    fff
                                      ai
                                       ledtos
                                            erv
                                              ein
                                                it
                                                 ial

d
isc
  losu
     resa
        nda
          rgu
            edsh
               e“w
                 il
                  lre
                    lyon
                       lyon[d
                            efe
                              nda
                                nt’
                                  s]in
                                     it
                                      iald
                                         isc
                                           losu
                                              res
                                                .”)
                                                  .

I
I.   P
     riv
       ile
         geLog
             s

          D
          efe
            nda
              ntsp
                 rodu
                    cedth
                        eirmo
                            str
                              ece
                                ntp
                                  riv
                                    ileg
                                       eloga
                                           nda
                                             napp
                                                end
                                                  ix

c
ont
  ain
    ingin
        form
           ationabou
                   tth
                     eind
                        ividu
                            alsl
                               is
                                tedinth
                                      elogonN
                                            ovemb
                                                er27
                                                   ,2020
                                                       .

P
lain
   ti
    ffsa
       rer
         evi
           ewingth
                 eloga
                     ndth
                        eapp
                           end
                             ix.

          D
          efe
            nda
              ntsr
                 epo
                   rtth
                      at
                       ,aso
                          fDe
                            cemb
                               er2
                                 ,2020
                                     ,49
                                       ,439do
                                            cum
                                              ent
                                                sha
                                                  ve

b
eenb
   atc
     hedf
        orr
          evi
            ewinth
                 eDe
                   par
                     tme
                       nto
                         fJu
                           st
                            icedo
                                cum
                                  entr
                                     evi
                                       ewp
                                         lat
                                           form
                                              .49
                                                ,363

(
i.
 e.
  ,99
    .8%
      )oftho
           sedo
              cum
                ent
                  sha
                    veund
                        erg
                          oneanin
                                it
                                 ialr
                                    evi
                                      ew.T
                                         her
                                           ear
                                             ecu
                                               rre
                                                 ntly

4
,497do
     cum
       ent
         sth
           atr
             equ
               iref
                  ina
                    lre
                      viewbyag
                             encyc
                                 oun
                                   sela
                                      nd,a
                                         sne
                                           ces
                                             sary
                                                ,by

c
oun
  sela
     tth
       eDe
         par
           tme
             nto
               fJu
                 st
                  ice
                    .Ina
                       ddi
                         tion
                            ,de
                              fend
                                 ant
                                   sha
                                     veid
                                        ent
                                          if
                                           iedhund
                                                 red
                                                   sof

do
 cum
   ent
     scon
        ta
         iningth
               irdp
                  artye
                      qui
                        tie
                          swh
                            ichr
                               equ
                                 irec
                                    onsu
                                       lta
                                         tionw
                                             ithth
                                                 irdp
                                                    art
                                                      ies
                                                        ,in

p
arttoob
      ta
       inin
          form
             ationa
                  bou
                    temp
                       loy
                         eeso
                            foth
                               erag
                                  enc
                                    iesa
                                       sre
                                         qui
                                           redbyth
                                                 eCou
                                                    rt
                                                     ’s

O
ctob
   er23
      ,2020Or
            der
              .

I
II
 .   C
     onf
       iden
          tia
            li
             tyO
               rde
                 r

          T
          hep
            art
              iesa
                 rec
                   onf
                     err
                       inga
                          bou
                            tth
                              esc
                                opeo
                                   fac
                                     onf
                                       ide
                                         nti
                                           ali
                                             tyo
                                               rde
                                                 rof

w
hic
  hth
    eyp
      lantojo
            int
              lys
                eeke
                   ntry
                      .

IV
 .   D
     ocum
        entR
           equ
             est
               s




                                 4
Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 5 of 7




          O
          nDe
            cemb
               er2,2020
                      ,Pl
                        ain
                          ti
                           ffss
                              erv
                                edth
                                   eirF
                                      ir
                                       stR
                                         equ
                                           estf
                                              orth
                                                 e

P
rodu
   ct
    iono
       fDo
         cum
           ent
             stoD
                efe
                  nda
                    ntsc
                       ont
                         ain
                           ing18do
                                 cum
                                   entr
                                      equ
                                        est
                                          s.

V
.   S
    ett
      lem
        entC
           onf
             eren
                ce

          T
          hep
            art
              iesdono
                    twi
                      shtos
                          che
                            dul
                              eas
                                ett
                                  lem
                                    entcon
                                         fer
                                           enc
                                             eatth
                                                 ist
                                                   ime
                                                     .



D
ate
  d: N
     ewY o
         rk,N
            ewY ork
     D
     ecemb
         er2,2020



                        By
                         :/s
                           /Jona
                               thanH
                                   .Hu
                                     rwi
                                       tz

                        PAUL, WEISS
                                  ,RIFK
                                      IND
                                        , WHARTON
                        & GARRISONLLP

                        AndrewJ.E hr
                                   lich
                        JonathanH .Hurwi
                                       tz
                        El
                         anaR .B eal
                                   e
                        RobertJ.O’Loughl
                                       in
                        Dan
                          ielS .Sinnr
                                    eich
                        AmyK  .Bow l
                                   es
                        LeahJ.P a
                                r k

                        1285A venueoftheAm eri
                                             cas
                        NewY  o
                              rk,N ewY ork10019-
                                               6064
                        (212)373-3000
                        aehrl
                            ich@ pau
                                   lw e
                                      iss
                                        .com
                        jhurwit
                              z@ paulwei
                                       ss.c
                                          om
                        ebeale@paulweis
                                      s.com
                        rolough
                              lin@ pau
                                     lw e
                                        iss
                                          .com
                        ds
                         innreich@ pa
                                    ulweis
                                         s.com
                        abowles@ pau
                                   lw e
                                      iss
                                        .com
                        lpark@ pau
                                 lw e
                                    iss
                                      .com

                        CENTERFORCONST
                                     ITUT
                                        IONALR
                                             IGHTS
                        Gh
                         itaS
                            chwa
                               rz
                        Ba
                         herAzmy

                        666Broadway
                        7thF
                           loor
                        NewY o
                             rk,N ewYo
                                     rk10012
                        (212
                           )614-6445

                                 5
Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 6 of 7




                        g
                        schw
                           arz@cc
                                rjus
                                   tic
                                     e.o
                                       rg
                        b
                        azmy@cc
                              rjust
                                  ice
                                    .org

                        THELEGALA   IDSOC IETY
                        SusanE.W e
                                 lber
                                    ,St
                                      affAttor
                                             ney,LawR e
                                                      formU n
                                                            it
                        Ka
                         thlee
                             nK el
                                 lehe
                                    r,S
                                      taf
                                        fA tto
                                             rney,LawReformUnit
                        SusanCam e
                                 ron
                                   ,Superv
                                         is
                                          ingA t
                                               torney
                                                    ,LawR efo
                                                            rm
                        Un
                         it
                        Has
                          anSh a
                               fiqu
                                  lla
                                    h,At
                                       torney-in
                                               -Cha
                                                  rge
                                                    ,Imm ig
                                                          rat
                                                            ion
                        LawU ni
                              t


                        199 WaterStre
                                    et
                                     ,3 rdF loor
                        NewY ork,N ewY ork10038
                        (646)234-4326
                        Sewelbe
                              r@ lega
                                    l- a
                                       id.org
                        Kkel
                           leher@lega
                                    l- aid.o
                                           rg
                        Scameron@ leg
                                    al-aid.org
                        Hhshaf
                             iqul
                                lah@ legal-aid
                                             .org

                        A
                        ttorneysforPlain
                                       ti
                                        ff
                                         sM aketheRoadN ewYork,
                        A
                        fri
                          c anS er
                                 vice
                                    sComm it
                                           tee
                                             ,A s
                                                ianAm eric
                                                         an
                        Fed
                          e ra
                             tion,Cathol
                                       icChar
                                            it
                                             i e
                                               sComm  un
                                                       itySer
                                                            vice
                                                               s
                        (Archd
                             io ces
                                  eofN ewYork)
                                             ,andCa thol
                                                       icLega
                                                            l
                        Imm ig
                             rationN e
                                     twork
                                         ,Inc
                                            .


                        LETIT
                            IAJAMES
                        A
                        tto
                          rne
                            yGen
                               era
                                 lofth
                                     eSta
                                        teo
                                          fNewYo
                                               rk

                        By:/ s
                             /M  ing-QiChu
                        Ming- QiChu
                        Sect
                           ionCh  ie
                                   f,Labo rB  ureau
                        Mat
                          thewCo   l
                                   a nge
                                       lo
                        Chie
                           fCoun  selforF ede ra
                                               lI n
                                                  it
                                                   iati
                                                      ves
                        ElenaG oldstein
                                      ,
                        DeputyCh ief
                                   ,C ivi
                                        lR igh t
                                               sB ureau
                        Am andaM  eyer,AssistantA t
                                                  torneyGene
                                                           ral
                        Abigai
                             lRo  sner,Ass
                                         istan tAttorne
                                                      yG en
                                                          eral
                        Off
                          iceo fth eN ewY or kStateA ttor
                                                        neyGener
                                                               al
                        NewY  ork,N ewY  o
                                         r k10005
                        Phone:( 212 )416-8689
                        Ming- q
                              i.chu@  ag
                                       .ny.g ov




                                 6
Case 1:19-cv-07777-GBD-OTW Document 253 Filed 12/02/20 Page 7 of 7




                        A
                        ttorne
                             ysfo
                                rtheS
                                    tate
                                       sofNewYor
                                               k,Conn
                                                    ect
                                                      icu
                                                        t,and
                        V
                        e rmon
                             tandth
                                  eCityofNewYo
                                             rk



                        AUDREYSTRAUSS
                        Ac
                         tingU n
                               itedSta
                                     tesAtto
                                           rney
                        JEFFREYBOSSERTCLARK
                        Ac
                         tingA s
                               sistan
                                    tU ni
                                        tedSta
                                             tesAt
                                                 tor
                                                   ney
                        ALEXANDERK   .HAAS
                        D
                        irecto
                             r,Feder
                                   alProg
                                        ram sBra
                                               nch

                        By:/ s/K  er
                                   iL.B  e
                                         rm an
                        ERICJ .SOSK   IN
                        SeniorT r
                                i a
                                  lCoun  se
                                          l
                        KER IL.BERMAN
                        KUNTALV    .CHOLERA
                        JOSUA M   .KOLSKY   ,DCB  a
                                                  rN o.993430
                        U
                        .S.D  ep’tofJustice
                                          ,C iv
                                              ilDivi
                                                   sion,
                        FederalP rogr
                                    am  sBranch
                        1100LS  treet
                                    ,N .W .
                                          ,Rm .12002
                        Washington,DC20001
                        Phon e
                             :( 202)305- 7664
                        Fax:(202 )616- 8470
                        Em ai
                            l:jo shua.kolsky@ u
                                              sdo
                                                j.gov

                        Coun
                           selfo
                               rDe
                                 fendan
                                      ts




                                 7
